Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing L AZARD A SSET M ANAGEMENT Lazard Global Total Return & Income Fund, Inc. Third Quarter Report S E P T E M B E R 3 0, 2 0 0 8 Lazard Global Total Return & Income Fund, Inc. Investment Overview Dear Shareholders, We are pleased to present this third quarter report for Lazard Global Total Return & Income Fund, Inc. (LGI or the Fund), for the period ended September 30, 2008. LGI is a diversified, closed-end management investment company that began trading on the New York Stock Exchange (NYSE) on April 28, 2004. Its ticker symbol is LGI. The Fund has been in operation for almost four-and-a-half years. Thus far in 2008, the Funds Net Asset Value (NAV) performance has defended well versus the benchmark in a period of extraordinary global market weakness. We are similarly pleased with LGIs favorable NAV returns over the last year and since inception. We believe that the Fund has provided investors with an attractive yield and diversification, backed by the extensive experience, commitment, and professional management of Lazard Asset Management LLC (the Investment Manager or Lazard). Portfolio Update (as of September 30, 2008) For the third quarter of 2008, the Funds NAV decreased 7.6%, comfortably outperforming the Morgan Stanley Capital International (MSCI ® ) World ® Index (the Index) loss of 15.3% . Similarly, for the year-to-date, the Funds NAV has fallen 17.7%, defending well versus the Index loss of 24.2% . The Funds since inception annualized NAV return of 7.3% has also comfortably outpaced the Index, which has declined by 4.4% in this time period. Shares of LGI ended the third quarter of 2008 with a market price of $14.68, representing a 23.6% discount to the Funds NAV of $19.21. The Funds net assets were $184.5 million as of September 30, 2008, with total leveraged assets of $259.0 million, representing 28.8% leverage. We believe that LGIs investment thesis remains sound, as demonstrated by the Funds favorable NAV performance this year and since inception. The Funds defensive characteristics and positioning enabled it to deliver strong relative performance with both security selection and sector allocation having significant posi tive effects. In particular, an underweight exposure to the materials sector, and good stock selection in the financials and information technology sectors added value. Furthermore, following on from a very strong year in 2007, the smaller, short-duration 1 emerging market currency and debt portion of the Fund has actually managed to produce modest positive performance this year despite a challenging global market environment.
